  Case 19-00071       Doc 30    Filed 03/27/19 Entered 03/27/19 20:57:15           Desc Main
                                  Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                                )     Bankruptcy No. 19-00071
                                                      )
SHERRI NORRIS                                         )     Chapter 13
                                                      )     The Honorable Jacqueline P. Cox
                      Debtor.                         )
                                                      )     Date: April 1, 2019 at 10:30 a.m.

                       OBJECTION TO CONFIRMATION OF PLAN

         NOW COMES Four North Third Condominium Association (“Movant”), by and through

 its counsel at Michael V. Ohlman, P.C. and files its Objection to Confirmation of Debtor’s

 Chapter 13 Plan. In support of the motion the Movant states as follows:

         1.    The Court has jurisdiction over this Objection under 28 U.S.C. §§ 1334 and 157

and this is a core proceeding pursuant to 28 U.S.C. § 157(b).

         2.    On January 2, 2019, the Debtor filed her second petition for relief under Chapter

13 of the United States Bankruptcy Code. The debtor had a prior bankruptcy case dismissed

within the preceding year for failing to make plan payments:

               Case No.: 15-30393

               Date of Dismissal: October 15, 2018.

         3.    Debtor is a member of Four North Third Condominium Association through her

ownership of the units commonly known as 4 North 3rd Avenue, Unit 1W, Chicago, Illinois

60618 (“4-1W) and 6 North 3rd Ave., Unit 3S, Maywood, IL 60153 (“6-3S”).

         4.    Movant’s pre-petition arrears for the 4-1W property was $33,103.19 and is

secured by a lien against the property pursuant to the Illinois Property and Condominium Act,

765 ILCS 605/9 et seq. See Claim No. 11-1. This number increased between the prior
  Case 19-00071       Doc 30     Filed 03/27/19 Entered 03/27/19 20:57:15            Desc Main
                                   Document     Page 2 of 2


bankruptcy and this case because the Debtor made no payments directly to the Movant for

ongoing assessments during the prior bankruptcy Plan.

       5.      Movant’s pre-petition arrears for the 6-3S property was $37,107.24 and is secured

by a lien against the property pursuant to the Illinois Property and Condominium Act, 765 ILCS

605/9 et seq. See Claim No. 10-1.

       6.      Debtor’s Chapter 13 Plan of Reorganization (“Plan”), does not provide for the

payment of the secured debt by the Trustee. In fact, the Plan and schedules do not recognize that

any sums are owed to the Movant.

       7.      The amount of the Movant’s claims are $33,103.19 and $37,107.24, are

impermissibly reduced to $0.00 despite the claim being secured.

       8.      Accordingly, the Plan impermissibly modifies the rights of the Movant to receive

all funds due it, thereby violating 11 U.S.C. §§ 1322(b)(2) and (b)(5).

       WHEREFORE, the Movant requests this Court enter an Order denying confirmation of

the Plan, dismiss the Debtor’s case, and for such other relief as the Court deems just and

appropriate.



                                            Respectfully submitted,
                                      Four North Third Condominium Association

                                      By:    /s/ Michael V. Ohlman
                                             One of its attorneys


Michael V. Ohlman #6294512
MICHAEL V. OHLMAN, P.C.
2130 West Belmont Ave.
Chicago, IL 60618
(312)7869-4155 phone
(312)276-8801 fax
mvohlman@ohlmanlaw.com
